                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 BRUCE A. DAVENPORT,                          :   Case No. 3:18-cv-00387
                                              :
        Plaintiff,                            :   District Judge Thomas M. Rose
                                              :   Magistrate Judge Sharon L. Ovington
 vs.                                          :
 EILEEN WICAL,                                :
                                              :
        Defendant.                            :
                                              :


                                         ORDER


       In November 2018, Plaintiff Bruce A. Davenport filed a Complaint against

Defendant Eileen Wical, his former landlord. On February 8, 2019, summons was

returned by ordinary U.S. mail. (Doc. #6). The U.S. Postal Service’s tracking

information indicates that the summons was “Delivered, Left with Individual[,]

BELLFONTAINE, OH 43311.” Id. at PageID #47. The Postal Service’s tracking

information does not suffice to show that Ms. Wical received the summons. The record,

moreover, seems to indicate that she has not received summons since she did not respond

to the summons or to Plaintiff’s Complaint.

       Before Entry of Default and Default Judgment proceeds against Ms. Wical—along

with its possible negative consequences for her—the Court must be certain that she

received the summons. After all, “[u]nless a named defendant agrees to waive service,

the summons continues to be the sine qua non2 directing an individual or entity to

participate in a civil action or forgo procedural or substantive rights.” Murphy Bros. v.
Michetti Pipe Stringing, Inc., 526 U.S. 344, 351 (1999) (original italics) (footnote added).

Absent either waiver or proper service, this Court does not have personal jurisdiction

over the named defendant. See Friedman v. Estate of Presser, 929 F.2d 1151, 1156 (6th

Cir. 1991) (and cases cited therein); see also O.J. Distrib., Inc. v. Hornell Brewing Co.,

340 F.3d 345, 353 (6th Cir. 2003) (“[I]f service of process was not proper, the court must

set aside an entry of default.” (citations omitted).

       Accordingly, because Plaintiff is proceeding in forma pauperis, the U.S. Marshal

is ORDERED to forthwith serve Ms. Wical by certified U.S. mail, return receipt

requested, at the address Plaintiff has provided to the Clerk of Court.



April 25, 2019                                     s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                               2
